DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12 June 2019. Claims 1, 4-5 and 12 have been amended. Claims 7-8 have been cancelled. Claim 17 has been added. Therefore, claims 1-6 and 9-17 are presently pending in this application.
	Claims 11-17 have been withdrawn due to applicant’s election of claims 1-6 and 9-10 during a telephonic interview conducted 28 October 2021
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 9-10 in the telephonic interview conducted 28 October 2021 is acknowledged.
Drawings
The drawings are objected to because 
In figure 6B reference number “177” is suggested to be changed to --174-- to avoid typographical error.
In figure 18A a connecting axis is required to show the relationship between elements in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
In claim 2, line 1 recites "the assisting" which is suggested to be changed to --the hybrid assisting-- for consistency.
In claim 6, line 1 recites "the assisting" which is suggested to be changed to --the hybrid assisting-- for consistency.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of “a hybrid assisting force mechanism that provides an additional force to aid movement of the arm”, as recited in lines 7-8 of claim 1.
The limitation of “a biasing element configured to rotate a rigid member about a pivot”, as recited in line 2 of claim 2.
The limitation of “a lower arm assisted force mechanism in which an output is adjustable”, as recited in line 2 of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 3 recites “the biasing element is housed in a shuttle shiftable” and it is unclear if the biasing element or the shuttle is shiftable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Engelhoven et al. (9,889,554 B2) in view of Barnes (2017/0014993 A1).
Regarding claim 1, in figures 1, 5, 14, 30-31 and 46 Van Engelhoven discloses an upper torso augmentation system (arm support exoskeleton 100) configured to 
Van Engelhoven discloses everything as claimed including the hybrid assisting force mechanism comprising a coiled spring element 180 connected and acting on a junction 179 and line element 182, the coiled spring element 180 configured to rotate 
However, in figure 8 Barnes teaches that a hybrid assisting force mechanism includes an actuator 142 and related control circuitry 143 to adjust an assistive force provided to a joint (actuator 142 is configured to selectively extend or retract the actuator arm 134, when controlled by the control circuitry 143, the position of the actuator arm 134 determines the relative location of the upper body link 16 with respect to the lower body link 20 to control the range of motion of the upper body link 16, see para. [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Engelhoven’s hybrid assisting force mechanism with the addition of an actuator and related control circuitry, as taught by Barnes, to allow the user to adjust the range of motion allowed by the hybrid assisting force mechanism, see para. [0051] lines 14-18 of Barnes.
Regarding claim 2, the modified Van Engelhoven device discloses that the assisting force mechanism includes a biasing element (coil spring element 180, see fig. 46 of Van Engelhoven) configured to rotate a rigid member (distal link 152, see fig. 46 of Van Engelhoven) about a pivot (first joint 151, see fig. 46 of Van Engelhoven; a line element 182 is attached to the biasing element 180 such that, as the use rotates their arm, the line element 182 will pull on the biasing element 180 to allow the rigid member 152 to rotate about the pivot 151, see figs. 4-5 and 46 and col. 5 lines 37-46 of Van Engelhoven).

Regarding claim 4, the modified Van Engelhoven device discloses that the actuator and related control circuitry shifts the biasing element relative to at least one of the rigid member and the pivot (the biasing element 180 is shown to be housed within a space of the hollow rigid member 152, the space being defined by second tensile end 177 and an end of the hollow rigid member 152 near the junction 179, see fig. 46 and col. 11 lines 56-61 of Van Engelhoven; the biasing element being shiftable when acted on by the actuator 140 and control circuitry 143, see fig. 8 and para. [0051] lines 1-9 of Barnes; the biasing element 180 moving toward and away from the second tensile end 177 of the rigid member 152 and the pivot 183).
Regarding claim 5, the modified Van Engelhoven device discloses that the hybrid assisting force mechanism comprises a shiftable preload assembly (the hybrid assisting force mechanism is shown to include a shiftable preload assembly including the biasing element 180 and a junction 179 within the hollow rigid member 152, see figs. 32 and 46 and col. 11 lines 56-61 of Van Engelhoven; the shiftable preload assembly further including the biasing element being connected to the actuator 142 and control circuitry 143 within the rigid member 16, see fig. 8 and para. [0051] lines 1-9 of Barnes), in which the biasing element is housed in a shuttle shiftable within a channel defined in the rigid member (the biasing element 180 is shown to be housed within a shuttle, defined by second tensile end 177 and an end of the rigid member 152 near the junction 179, the shuttle being within a channel of the hollow rigid member 152, see fig. 46 and col. 11 
Regarding claim 6, the modified Van Engelhoven device discloses that the assisted force mechanism further includes a cable (line element 182, see fig. 46 of Van Engelhoven) traversing between the biasing element and a coupling point (first tensile end 176, see fig. 46 of Van Engelhoven; the cable 182 extends between the biasing element 180 and the coupling point 176 to pivot the rigid member 152 about pivot 151, see col. 11 lines 56-61 of Van Engelhoven).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Engelhoven et al. and Barnes et al. as applied to claim 1 above, and further in view of Sankai (2010/0063601 A1).
Regarding claims 9-10, the modified Van Engelhoven discloses everything as claimed, but lacks a detailed description of a lower arm assembly pivotably coupled to the upper arm assembly and lower arm assembly includes a lower arm assisted force mechanism in which an output is adjustable through a desired range of motion.
However, in figure 1 Sankai teaches that an upper torso augmentation system comprises an upper arm assembly 5 for a shoulder of a user and an attached lower arm assembly 6 for an elbow of the user, the upper arm assembly 5 and lower arm assembly 6 each including a separate drive units 11/22 for providing an assistive force to the user’s arm (the upper arm assembly 5 uses its drive unit 11 to allow for rotational movement of a user’s shoulder and the lower arm assembly 6 uses its drive unit 2 to allow for rotational movement of a user’s elbow, see the abstract and para. [0122]). .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonutti et al. (2007/0038161 A1) is cited to show as assisting force mechanism.
Doyle (2014/0158839 A1) is cited to show an upper torso augmentation system.
Sankai (2017/0144309 A1) is cited to show an upper torso augmentation system.
Han (2011/0251533 A1) is cited to show an upper torso augmentation system.
Grenier et al. (2019/0344432 A1) is cited to show as assisting force mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785